PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lesniak et al.
Application No. 16/553,540
Filed: August 28, 2019
Attorney Docket No. Case 7738
For: FAN BRAKE CONTROL SYSTEM

:
:
:    DECISION GRANTING PETITION
:    UNDER 37 CFR 1.313(c)(2)
:
:

This is a decision on the petition under 37 CFR 1.313(c)(2), filed December 23, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Michael J. Seymour appearing on the correspondence shall constitute as a representation of the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on June 15, 2021 cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  
This application is being referred to Technology Center Art Unit 2846 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed request to correct inventorship by way of application data sheet (ADS). 

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-1642. 



/April M. Wise/
Paralegal Specialist, Office of Petitions

cc:	THE BABCOCK & WILCOX COMPANY
	PATENT DEPARTMENT
	PO BOX 351
	20 SOUTH VAN BUREN AVENUE
	BARBERTON, OH  44203




    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.